DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The following final office action is in response to the applicant’s amendment filed on November 23, 2020.
The applicant’s amendments to claims 1, 4-7, 10-14, and 17 have been acknowledged.
The applicant’s amendment to claims 5, 10, and 13 regarding the indefiniteness and lack of antecedent basis rejections have been considered and are persuasive, therefore the 35 USC § 112(b) rejections to Claims 5, 10, and 13 have been withdrawn.
The applicant’s amendments to Claims 1 and 10 regarding the rejection based on claims being directed to or encompassing a human organism has been considered and are persuasive, therefor the 35 USC § 101 rejections to claims 1 and 10 have been withdrawn.
The applicant’s amendments to Claims 1 and 10 with additional subject matter has been considered and the 35 USC § 102(a)(1) rejection has been withdrawn however the additional subject matter has necessitated the new grounds of rejection set forth in this office action under 35 USC § 103.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent
Application No. 2017-015608, filed on January 31, 2017 acknowledged.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 “Transmitting and receiving unit” – claims 1, 10, and 17.
 "Rigidity changing part" – claims 1, 10, and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2009015941), and further in view of Cimino et al. (US 5364352A).
Regarding Claim 1, Moore discloses a diagnostic imaging catheter (Background of invention-[0002] - ultrasound catheter used for imaging structures in the body);
a rotatable drive shaft (Abstract - rotatable shaft is interpreted as rotatable drive shaft) possessing a distal end at which is located a signal transmitting and receiving unit (Paragraph [0036] - transducer 22 located within the distal housing 10) that is configured to transmit signals towards an inner surface of a lumen in a living body and to receive reflected signals (it is intuitive that an ultrasound 
a sheath in which the drive shaft is positioned and which extends in an axial direction (abstract, 4-Figs. 3-6); and
a rigidity changing part (7 - Figs.3-6) that is positioned inside the sheath (3 - Figs.3-6) and that imparts a higher rigidity to a proximal portion of the drive shaft than a distal portion of the drive shaft (abstract - "The rotatable shaft includes a proximal substantially rigid section and a distal flexible section").  
the rigidity changing part being connected to the drive shaft (Paragraph [0034]-The rigid section is constructed of a stainless steel or other suitable material hypo tube that is welded or in some other way bonded to the flexible drive cable) so that axial movement of the drive shaft results in axial movement of the rigidity changing part (abstract discloses that the drive shaft is axially moveable therefore if the drive shaft and rigidity changing part are connected the rigidity changing part moves axially with the drive shaft)
electrical signal cables positioned inside the tubular body (Para [0036] – “Transmission line 23 couples transmit energy from the system via connector 6, through the drive cable 100, and to the transducer 22 located within the distal housing 10.”)
within the drive cable”, therefore the driveshaft includes a lumen).
Conversely Moore does not teach a lumen in which the rigidity changing part is located.
However Cimino et al. hereinafter Cimino discloses a lumen in which the rigidity changing part is located (Col. 6 lines 62-65 – “A mandrel or stiffening member 31 is slidably disposed within a sheath 30, preferably formed of a fluoropolymer such as Teflon, both of which are disposed in the inner lumen 15 of the inner tubular member 25.”)
Moore and Cimino are both analogous arts considering they are both in the field of using stiffening/rigidity elements in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the positioning of the cables and the stiffening element of Cimino to achieve the same results. One would have motivation to combine because “the catheter of the present invention can be more easily manipulated” (Col.5 paragraph 3).
Regarding claim 2, Moore and Cimino disclose all of the elements in claim 1 of the claimed invention as stated above.
Moore further discloses the rigidity changing part (7) possesses a distal end (8 - Figs. 3-6) that is proximally spaced from the distal end of the drive shaft by a predetermined distance (Figs. 5&6 - rigidity section 7 proximally spaced from the distal end of the drive shaft 10 by a predetermined distance (distance between distal end of drive shaft 10 and the groove 20)), the rigidity changing part extending in a proximal direction from the distal end of the rigidity changing part toward a proximal end of the rigidity changing part (Figs.4 and 5 show different positions of the rigidity changing part showing it can be moved in a proximal direction).
Regarding claim 3, Moore and Cimino disclose all of the elements in claim 1 of the claimed invention as stated above.
Moore discloses the rigidity changing part extends in the axial direction (Abstract - " The rotatable shaft is axially fixed with respect to the outer tube and axially moveable within and with respect to the inner sheath. The rotatable shaft includes a proximal substantially rigid section and a distal flexible section").
Regarding claim 4, Moore and Cimino disclose all of the elements in claim 1 of the claimed invention as stated above. 
Conversely Moore does not teach the rigidity changing part is positioned radially inwardly with respect to the electric signal cables.
However, Cimino et al. hereinafter Cimino discloses the drive shaft (claim 16 limitation 2) includes:  the rigidity changing part is positioned radially inwardly with respect to the electric signal cables (Fig.7 teaches placement of the electrical wires radially outward from the center in a symmetrical manner, Col. 8 lines 39-43 teaches that the rigidity changing part may be provided in lumen 15).
Moore and Cimino are both analogous arts considering they are both in the field of using stiffening/rigidity elements in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the positioning of the cables and the stiffening element of Cimino to achieve the same results. One would have motivation to combine because “the catheter of the present invention can be more easily manipulated” (Col.5 paragraph 3).
Regarding Claim 5, Moore and Cimino disclose all of the elements in claim 1 of the claimed invention as stated above.
Moore discloses further discloses the rigidity changing part includes a shaft portion (7) in which the electric signal cables are embedded (rigidity changing part (7) is connected to the drive shaft which 
Regarding Claim 6, Moore and Cimino disclose all of the elements in claims 1 and 5 of the claimed invention as stated above.
Moore discloses the shaft part of the rigidity changing part completely fills the lumen of the tubular body (Figs. 3-6 show the rigidity changing part (7) completely filling the lumen24).
Regarding claim 7, Moore and Cimino disclose all of the elements in claim 1 of the claimed invention as stated above.
Moore discloses the drive shaft includes:  an optical fiber cable positioned in the tubular body (Paragraph [0035] discloses a transmission line inside the drive cable to transmit receive signals to/from the transducer, and "if the working element is an optical element such as a mirror or lens, the transmission line 23 would then be replaced by an optical fiber, for example."); and
the drive shaft includes:  the rigidity changing part encircling an outer periphery of the optical fiber cable (the rigidity changing part 7 is connected to the drive shaft 7, 8, & 9 (figs. 3-6) therefore if the transmission line which can be replaced by a optical fiber cable inside the driveshaft as stated above the rigidity changing part would be encircling the outer periphery of the optical fiber cable).
Regarding Claim 8, Moore and Cimino disclose all of the elements in claim 1 of the claimed invention as stated above.
Conversely Moore does not teach the rigidity changing part includes a distal end portion that tapers in a distal direction from a larger size to a smaller size.
However, Cimino discloses the rigidity changing part (31 - Figs. 4, 5, 6) includes a distal end portion 76 that tapers in a distal direction from a larger size to a smaller size (Fig 13). 

Regarding claim 10, Moore discloses a diagnostic imaging catheter (Background of invention [0002] - ultrasound catheter used for imaging structures in the body);
an axially extending sheath that includes a lumen extending along an axial extent of the sheath (abstract, Figs. 3-6: sheath-4, lumen-24);
an axially extending rotatable drive shaft (Abstract - rotatable shaft is interpreted as rotatable drive shaft) positioned in the lumen of the sheath (Figs.3-6: drive shaft - 7 & 9, sheath - 4, lumen - 24) , the drive shaft being axially movable (Abstract-"The rotatable shaft is axially fixed with respect to the outer tube and axially moveable within and with respect to the inner sheath") and possessing a distal end at which is located a signal transmitting and receiving unit (Paragraph [0036] - transducer 22 located within the distal housing 10) that is configured to transmit signals towards an inner surface of a lumen in a living body and to recieve reflected signals (it is intuitive that an ultrasound transducer would transmit/receive signals) that are reflected from the inner surface of the lumen in the living body (the catheter can be used in the small coronary arteries of the heart - Background of Invention [0002], which is interpreted by the examiner as the transducer transmitting and receiving signals from the inner surface of the lumen in the body), the drive shaft being comprised of a flexible tubular body (Para [0019] – “The rotatable shaft includes a proximal substantially rigid section and a distal flexible section.”);
the drive shaft (7,8,9) possessing a distal portion (9) terminating in a distal direction at the distal end of the drive shaft (10), the drive shaft also possessing a proximal portion (7) terminating in a proximal direction at a proximal end of the drive shaft (drive cable is of a fixed length - Paragraph 
electrical signals positioned inside the tubular body (Para [0036] – “Transmission line 23 couples transmit energy from the system via connector 6, through the drive cable 100, and to the transducer 22 located within the distal housing 10.”);
a rigidity changing part (7) that is positioned in the lumen in the sheath (Figs.3-6 - proximal sheath-3, distal/inner sheath-4, lumen-24) and that imparts a higher rigidity to the proximal portion of the drive shaft than the distal portion of the drive shaft (abstract - "The rotatable shaft includes a proximal substantially rigid section and a distal flexible section.");
the rigidity changing part being connected to the drive shaft (Paragraph [0034]-The rigid section is constructed of a stainless steel or other suitable material hypo tube that is welded or in some other way bonded to the flexible drive cable) so that axial movement of the drive shaft results in axial movement of the rigidity changing part (abstract discloses that the drive shaft is axially moveable therefore if the drive shaft and rigidity changing part are connected the rigidity changing part moves axially with the drive shaft), the rigidity changing part possessing a distal portion (Figure 3-6: bond joint - 8) that terminates in a distal direction at the distal end of the rigidity changing part (the bond joint is connected to the driveshaft which has a fixed length therefore it terminates in a distal direction at the distal end);
the tubular body including a lumen (Para [0008] – “Within proximal housing 25 is a connector 30 which couples in mechanical energy to the drive cable 33 and electrical energy into the transmission line 47 within the drive cable”, therefore the driveshaft includes a lumen) extending along a length of the tubular body (Para [0036] – “Transmission line 23 couples transmit energy from the system via connector 6, through the drive cable 100, and to the transducer 22 located within the distal housing 
the distal end of the rigidity changing part (Figs. 3-6, #8) being axially spaced in the proximal direction from the distal end of the drive shaft (Figs. 5&6 - rigidity section 7 is axially spaced in the proximal direction from the distal end of the drive shaft 10 (distance between distal end of drive shaft 10 and the groove 20)) so that the distal portion of the drive shaft does not axially overlap the rigidity changing part (Figs. 3-6), the rigidity changing part axially overlapping a part of the drive shaft positioned proximal of the distal portion the drive shaft (Figs. 3-6, Para [0034] – “The drive cable 100, according to these embodiments of the present invention, contains both a proximal rigid section 7 and a distal flexible section 9. The rigid section is constructed of a stainless steel or other suitable material hypo tube that is welded or in some other way bonded to the flexible drive cable 9”).
Conversely Moore does not teach the a lumen in which the rigidity changing part is located
However Cimino et al. hereinafter Cimino discloses a lumen in which the rigidity changing part is located (Col. 6 lines 62-65 – “A mandrel or stiffening member 31 is slidably disposed within a sheath 30, preferably formed of a fluoropolymer such as Teflon, both of which are disposed in the inner lumen 15 of the inner tubular member 25.”)
Moore and Cimino are both analogous arts considering they are both in the field of using stiffening/rigidity elements in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the positioning of the cables and the stiffening element of Cimino to achieve the same results. One would have motivation to combine because “the catheter of the present invention can be more easily manipulated” (Col.5 paragraph 3).
Regarding Claim 11, Moore discloses all of the elements in claim 10 of the claimed invention as stated above.

However, Cimino discloses the rigidity changing part (31) possesses an outer periphery positioned radially inwardly of the electric signal cables (Fig.7 teaches placement of the electrical wires radially outward from the center in a symmetrical manner, Col. 8 lines 39-43 teaches that the rigidity changing part 31 may be provided in lumen 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the positioning of the cables and the stiffening element of Cimino to achieve the same results. One would have motivation to combine because “the catheter of the present invention can be more easily manipulated” (Col.5 paragraph 3).
Regarding Claim 12, Moore and Cimino disclose all of the elements in claim 10 of the claimed invention as stated above.
Moore discloses the rigidity changing part includs a shaft portion in which the electric signal cables are embedded (rigidity changing part (7) is connected to the drive shaft which has a transmission line within therefore the examiner is interpreting the transmission line to be embedded in the rigidity changing part) and which fills a transverse cross-section of the lumen in the tubular body (Figs. 3-6 show the rigidity changing part completely filling the lumen 24).
Regarding claim 13, Moore and Cimino disclose all of the elements in claims 10 and 12 of the claimed invention as stated above. 
Moore discloses the shaft portion of the rigidity changing part (7) fills a transverse cross-section of the lumen in the tubular body (Figs. 3-6 show the rigidity changing part completely filling the lumen24).
Regarding claim 14, Moore and Cimino disclose all of the elements in claim 10 of the claimed invention as stated above.

Regarding claim 15, Moore and Cimino discloses all of the elements in claim 11 of the claimed invention as stated above.
Conversely Moore does not teach the rigidity changing part includes a shaft portion and a tapered portion, the tapered portion being located at a distal end of the shaft portion, the tapered portion tapering in the distal direction from a larger outer diameter to a smaller outer diameter, the shaft portion possessing a constant outer diameter extending from the distal end of the shaft portion toward a proximal end of the shaft portion.
However, Cimino discloses the rigidity changing part includes a shaft portion (Fig.13 – 31) and a tapered portion (Fig.13 – 76), the tapered portion being located at a distal end of the shaft portion (Fig. 5), the tapered portion tapering in the distal direction from a larger outer diameter to a smaller outer diameter (Fig.13), the shaft portion possessing a constant outer diameter extending from the distal end of the shaft portion toward a proximal end of the shaft portion (Fig.5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the tapered distal portion of the stiffening element of Cimino to achieve the same results. One would have motivation to combine because “the 
Regarding Claim 17, Moore discloses a method (Paragraph [0036] describes transmitting and receiving ultrasound signals into the body therefore there is a method of use);
Introducing a distal end of a diagnostic imaging catheter into a lumen in a living body (Paragraph [0006] discloses that with a “sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body" - therefore the distal end of the catheter would need to be introduced into a lumen of the body to acquire image data);
the diagnostic imaging catheter (Background of invention-[0002] - ultrasound catheter used for imaging structures in the body); comprising: 
a rotatable drive shaft (Abstract - rotatable shaft is interpreted as rotatable drive shaft) possessing a distal end (10) at which is located a signal transmitting and receiving unit (Paragraph [0036] - transducer 22 located within the distal housing 10), the drive shaft being axially moveable (Abstract-"The rotatable shaft is axially fixed with respect to the outer tube and axially moveable within and with respect to the inner sheath") and being comprised of a flexible tubular body (Para [0019] – “The rotatable shaft includes a proximal substantially rigid section and a distal flexible section.”);
a sheath (Figs. 3-6: 4) in which the drive shaft is positioned and which extends in an axial direction (abstract);
electrical signal cables positioned inside the tubular body (Para [0036] – “Transmission line 23 couples transmit energy from the system via connector 6, through the drive cable 100, and to the transducer 22 located within the distal housing 10.”);

a rigidity changing part (Figs.3-6 - 7) that is positioned inside the sheath (Figs.3-6 - 3) and that imparts a higher rigidity to a proximal portion of the drive shaft than a distal portion of the drive shaft (abstract - "The rotatable shaft includes a proximal substantially rigid section and a distal flexible section") the rigidity changing part being connected to the drive shaft (Paragraph [0034]-The rigid section is constructed of a stainless steel or other suitable material hypo tube that is welded or in some other way bonded to the flexible drive cable) so that axial movement of the drive shaft results in axial movement of the rigidity changing part(abstract discloses that the drive shaft is axially moveable therefore if the drive shaft and rigidity changing part are connected the rigidity changing part moves axially with the drive shaft);
moving the diagnostic imaging catheter (Background of invention-[0002] - ultrasound catheter used for imaging structures in the body) in the lumen of the living body to position the signal transmitting and receiving unit at a desired position in the lumen in the living body (Paragraph [0006]  discloses that with a “sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body" - therefore the diagnostic imaging catheter would need to be moved to a desired position to transmit and receive signals over a region of interest in the living body);
transmitting signals from the signal transmitting and receiving unit towards an inner surface of the lumen in the living body and receiving reflected signals that are reflected from the inner surface of the lumen in the body (paragraph[0036] describes transmitting and receiving signals to/from the transducer, Background of Invention [0002] – states that the catheter can be used in the small coronary 
generating an image of the lumen in the living body using the reflected signals (paragraph [0036] describes receiving signals from the transducer and converting the signals to image data for display on a scanning monitor, Background of Invention [0002] – states that the catheter can be used in the small coronary arteries of the heart which is interpreted by the examiner as the transducer transmitting and receiving signals from the inner surface of the lumen in the body.
Conversely Moore does not teach the lumen in which the rigidity changing part is located.
However Cimino et al. hereinafter Cimino discloses a lumen in which the rigidity changing part is located (Col. 6 lines 62-65 – “A mandrel or stiffening member 31 is slidably disposed within a sheath 30, preferably formed of a fluoropolymer such as Teflon, both of which are disposed in the inner lumen 15 of the inner tubular member 25.”)
Moore and Cimino are both analogous arts considering they are both in the field of using stiffening/rigidity elements in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the positioning of the cables and the stiffening element of Cimino to achieve the same results. One would have motivation to combine because “the catheter of the present invention can be more easily manipulated” (Col.5 paragraph 3).	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20090156941) and Cimino et al. (US 5364352A) in view of Jimenez et al. (US 8366699).
Regarding claim 9, Moore and Cimino discloses all of the elements in claim 1 of the claimed invention as stated above.

However, Jimenez et al. hereinafter Jimenez discloses the rigidity changing part (Fig.6 – 52) is intermittently provided in the axial direction (Fig.6) such that the rigidity changing part is more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part (Fig. 6, Col. 4 lines 12-15 – wound distally with an increasing pitch therefore it is more densely arranged at the proximal portion).
Moore and Jimenez are both analogous arts considering they are both in the field of using stiffening/rigidity elements on a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the stiffening element that is more densely arranged in the proximal portion than the distal portion of Jimenez to achieve the same results. One would have motivation to combine to “provide improved multi-axial mechanical properties, such as torque, compression, tension and anti-kinking characteristics” (Abstract).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20090156941) and Cimino et al. (US 5364352A) in view of Kaldany (US 5222949) and further in view Jimenez  et el. (US 8366699)
Regarding claim 16, Moore discloses all of the elements in claim 11 of the claimed invention as stated above.
Conversely Moore does not teach the rigidity changing part includes a plurality of rings fixed to the drive shaft at spaced apart locations.

Moore and Kaldany are both analogous arts considering they are both in the field of using stiffening/rigidity elements on a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the rigidity changing part consisting of rings fixed to the drive shaft of Kaldany to achieve the same results. One would have motivation to combine to “to permit easy insertion and to prevent collapse of the tube.” (Column 2 lines 11-12).
Conversely Moore and Kaldany do no teach more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part.
However, Jimenez discloses more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part (Fig. 6, Col. 4 lines 12-15 – wound distally with an increasing pitch therefore it is more densely arranged at the proximal portion).                                                                              
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the teachings of Moore and Kaldany to incorporate the stiffening element that is more densely arranged in the proximal portion than the distal portion of Jimenez to achieve the same results. One would have motivation to combine to “provide improved multi-axial mechanical properties, such as torque, compression, tension and anti-kinking characteristics” (Abstract).
Response to Arguments
Applicant’s arguments, see page 12 first paragraph, filed November 23, 2020, with respect to the 35 U.S.C. §102(a)(1) rejection pertaining to Claims 1, 10, and 17 has been fully considered and is not persuasive. Applicant argues that Moore does not disclose a diagnostic imaging catheter that includes both a drive shaft and a rigidity changing part.  Applicant states that the proximal rigid section and the 
Further, the claims 1 and 10 merely recite the “diagnostic imaging catheter” in the preamble which as the MPEP 2111.02 II clearly states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, no weight is given to the preamble.
Regarding the remarks of claim 17, Moore teaches all the argued limitations including “diagnostic imaging catheter” as shown in detail above. In addition, Cimino is merely relied on for the lumen in which the rigidity changing part is located. Therefore, the combination would have arrived the claimed limitation.
Applicant’s arguments, see page 13 first paragraph, filed November 23, 2020, with respect to the 35 U.S.C. §102(a)(1) rejection pertaining to Claims 1, 10, and 17 has been fully considered and is not persuasive. Applicant argues that Moore and Cimino cannot be combined to teach the limitations of Claim 1, 10, and 17.  Specifically Applicant states that neither Moore nor Cimino teach a diagnostic imaging catheter/method in which a rigidity changing part, positioned as claimed and possessing the claimed configuration, is movable in the axial direction together with a drive shaft. However as stated above the rigid section of Moore may be interpreted as a part surrounding the drive shaft.  Moore 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140171736 – this reference discloses an imaging catheter with a tapered stiffening wire.
US 6165163A – this reference discloses a catheter with a braided reinforcing member which has more dense braiding on the proximal section.
US 20170273566 – this reference discloses a guidewire with one or more stiffening elements and includes an embodiment that comprises of tapered stiffening elements.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        /SERKAN AKAR/Primary Examiner, Art Unit 3793